Citation Nr: 0416765	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-28 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of 
conjunctiva burns, both eyes.

2.  Entitlement to service connection to osteonecrosis, 
including osteoporosis, ischemia, neck problems, spinal 
damage.

3.  Entitlement to service connection for disability 
manifested by brain damage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claims on appeal.

It appears that the veteran may have attempted to raise an 
issue with respect to hearing loss due to prolonged diving.  
If he desires to pursue this issue, he should do so with 
specificity at the RO.

After a review of the claims file, the Board finds that the 
issue of entitlement to service connection for an eye 
disability will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The weight of post-service medical evidence establishes a 
causal relationship between the veteran's complaints of 
osteonecrosis, osteoporosis, ischemia, neck problems, and 
spinal damage, and prolonged diving during military service.

3.  The weight of the medical evidence reflects no evidence 
of brain damage related to military service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, dysbaric osteonecrosis, including osteoporosis, 
ischemia, neck problems, and spinal damage, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2003).

2.  A disability manifested by brain damage is not shown, nor 
was it incurred in or aggravated by the veteran's period of 
active duty.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his multiple medical 
problems, to include osteoporosis, osteonecrosis, ischemia, 
neck problems and brain and spine damage, are the residuals 
of his prolonged diving experiences during military service.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for Osteoporosis, 
Osteonecrosis, Ischemia, Neck Problems, Spinal Damage

Service medical records are negative for complaints of, 
treatment for, or diagnoses of osteoporosis, osteonecrosis, 
ischemia, neck problems or spinal damage.  Nonetheless, 
records show that the veteran participated in multiple dives.  
He testified that his duties included underwater demolition, 
hull repair, laying telephone cables, connecting pipe and 
conduit underwater, inspecting screws on ships, and welding 
plates to a ship, among other things.  He contends that his 
multiple orthopedic complaints are related to his prolonged 
diving experiences during military service.

In granting the veteran's claim, the Board places significant 
probative value on the November 2002 Hyperbaric Report, 
apparently undertaken at the request of the veteran's VA 
treating physician.  The examining doctor thoroughly reviewed 
the veteran's diving history, outlined the current 
complaints, and conducted a physical examination.  He 
concluded that the veteran's correct diagnosis was dysbaric 
osteonecrosis with resultant development of degenerative 
joint disease.  He explained that dysbaric osteonecrosis:

[w]as not recognized as a clinical entity 
until the early 70's.  Therefore, many 
World War II era and Korea era divers 
were improperly diagnosed with 
degenerative joint disease secondary to 
arthritis when the etiology was, in fact, 
dysbaric osteonecrosis.  

***

Dysbaric osteonecrosis is a well 
established occupational health hazard of 
diving and can occur with persons having 
dived only within the safety of accepted 
tables and have never had a decompression 
disorder but it is seen increased 
prevalence in saturation divers who work 
at greater depth.  It is most prevalent 
in divers whose exposure exceeds 100 feet 
of sea water but can occur at any depth.  
The most commonly affected joints are the 
hips, shoulders, and knees.  Frequently 
there is pain over the joint which is 
aggravated by movement and radiates down 
the limb which [the veteran] claims that 
his pain radiates and is most present in 
the proximal and midfemur.

***

After collapse of the cartilage secondary 
degenerative arthritis develops with 
further reduction in joint mobility and 
all but obliterates any osteonecrotic 
evidence of the initial dysbaric lesions.  

Significantly, the examiner concluded that:

Based on [the veteran's] history, his 
diving history, his symptomatology, and 
his imaging examinations, it is with a 
reasonable degree of medical probability 
that his musculoskeletal condition is due 
to dysbaric osteonecrosis and can be 
considered a service-associated injury.  
Based on this, it is my medical opinion 
that these symptoms and disease merit 
service-related compensation.

This medical opinion is also supported by a private Diving 
Medical Evaluation dated in May 2001.  After a review of the 
medical evidence, and a physical examination, the doctor 
opined that "the majority of [the veteran's] symptoms are 
related to his diving experiences during World War II in 
addition to complication of osteoporosis associated with 
advancing age.

Based on the above evidence, it is the opinion of the Board 
that entitlement to service connection for dysbaric 
osteonecrosis is warranted.  In this case, two apparent 
specialists in the field have specifically concluded that the 
veteran's current orthopedic complaints are related to his 
diving duties during the military.  Moreover, there is no 
evidence contradicting the medical opinion.  Therefore, with 
resolution of reasonable doubt in the veteran's favor, 
service connection is warranted for dysbaric osteonecrosis. 

Next, the Board has considered that the veteran filed 
separate claims for osteoporosis, ischemia, neck problems and 
spinal damage but finds that they are part and parcel of 
dysbaric osteonecrosis.  For example, in the May 2001 Diving 
Medical Evaluation, the examiner noted a diagnosis of 
dysbaric osteoporosis, rather than dysbaric osteonecrosis.  
This suggests to the Board that the terms can be used 
interchangeably.  

Further, the Board interprets the November 2002 Hyperbaric 
Report to say that the terms osteonecrosis, osteoporosis, and 
degenerative arthritis are manifestations of the same disease 
pathology and cannot be separated out.  As such, the Board 
considers the veteran's complaints of arthritis of the neck 
and back, and diagnoses of osteoporosis and osteonecrosis as 
manifestation of dysbaric osteonecrosis. 

Similarly, the November 2002 Report described the physiology 
of dysbaric osteonecrosis as an "initial infarction of the 
bone due to obstruction of vessels of the vascular supply by 
gas emboli."  As such, it appears to the Board that ischemia 
is the underlying pathology of the disease process and not a 
separate entity for purposes of service-connection.  Further, 
ischemia is a clinical findings only and not a disability for 
which compensation is payable.

In sum, the Board finds that the claim for dysbaric 
osteonecrosis should be granted.  To the extent that the 
veteran made separate claims for osteoporosis, ischemia, neck 
problems and spinal damage, they are considered part and 
parcel of the dysbaric osteonecrosis but will not be 
separately rated.

II.  Entitlement to Service Connection for Brain Damage

The veteran contends that he has suffered from brain damage 
as a result of prolonged diving in the military.  However, 
based on a review of the evidence, the Board finds that this 
claim must be separately denied.  

The Board places significant probative value on a June 2000 
MRI of the brain.  The report relates that the images showed 
normal intracranial anatomy, with minimal cortical atrophy.  
There was no mass effect, edema, midline shift, or subdural 
collections.  The ventricles were normal in size.  Scattered 
high-intensively areas were seen in the corona radiata white 
matter, consistent with prominent cerebrospinal fluid spaces 
and mild chronic ischemic changes.  The clinical impression 
was mild cortical atrophy and minimal chronic ischemic 
changes, within normal limits for chronologic age.  Further, 
outpatient treatment records fail to show complaints of, 
treatment for, or diagnoses of a disability manifested by 
brain damage.  

As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, post-service evidence is negative for a current 
disability related to a disability manifested by brain 
damage.  

To the extent that there are changes noted in the brain by 
MRI, they have been reported as normal for age.  This 
indicates to the Board that the changes, to the extent shown, 
are part of the aging process and not related to military 
service.  Inasmuch as there is no medical evidence 
establishing the presence of brain damage as a result of 
military service, the preponderance of the evidence is 
against the claim and the claim must be denied.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  

With respect to the claim for osteonecrosis, inasmuch as the 
Board is allowing the benefit sought on appeal, the veteran 
will not be prejudiced by the Board's decision even if the 
notice and duty to assist provisions contained in the new law 
have not been completely satisfied.  Therefore, no further 
action is necessary under the mandate of the VCAA.

With respect to the claim for brain damage, the RO notified 
the veteran of the changes in the law, what VA would do to 
assist him in developing his claim, what evidence he needed 
to submit, and that VA would help him obtain evidence by 
letter dated in May 2003.  In June 2003, he reported that he 
had no other evidence to submit.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim for brain damage 
have been made by the agency of original jurisdiction.  VA 
has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

Further, the Veteran's Claims Court decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

Of note, the initial rating decision was issued in April 
2001.  Only after that rating action was promulgated did the 
AOJ, in May 2003, provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Veterans Claims Court did not address 
whether, and, if so, how, the Secretary could properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Veterans Claims Court in Pelegrini found, on the one 
hand, that the failure to provide the notice until after a 
claimant has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
17 Vet. App. at 422.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of §  5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (there is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 422.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, a Statement of the Case (SOC) was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.   
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  


ORDER

The claim for entitlement to service connection to 
osteonecrosis, including osteoporosis, ischemia, neck 
problems, spinal damage, is granted.

The claim for entitlement to service connection for 
disability manifested by brain damage is denied.


REMAND

With respect to the remaining claim of entitlement to service 
connection for an eye disability, the Board finds that 
further medical development is in order.  Specifically, a 
medical opinion is needed to clarify whether there is a 
causal relationship between the veteran's in-service flash 
burns due to welding and his current eye disorder.  On one 
hand, there is a suggestion that his eye disorder is related 
to macular degeneration.  On the other hand, a private 
physician has suggested that the veteran's blindness is 
related to welding flash burns.  However, it does not appear 
that he performed an eye examination before rendering his 
opinion.  Therefore, a VA eye examination is needed.  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA eye examination in order to obtain a 
medical opinion regarding the 
relationship between his current eye 
disorder and active military duty.  
Specifically, the examiner is requested 
to express an opinion as to the 
following:

?	Does the record establish that it is 
at least as likely as not that the 
veteran's current blindness is related 
to multiple dives during military 
service?
?	Does the record establish that it is 
at least as likely as not that the 
veteran's current blindness is related 
to welding flash burns incurred during 
service?
	
2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



